11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
O & S Development, a partnership, and 
Nelda Smithwick
            Appellants
Vs.                  No. 11-04-00233-CV -- Appeal from Taylor County
State National Bank of Texas
            Appellee
 
            O & S Development, a partnership, and Nelda Smithwick have filed in this court a motion
to dismiss their appeal.  Appellants state that the parties have amicably resolved their differences and
that they no longer desire to proceed with their appeal.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
February 17, 2005
Not designated for publication.  See TEX.R.APP.P.  47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.